DETAILED ACTION
Response to Amendment
Claims 1-20 are pending. Claims 17-20 are added.
Response to Arguments
Applicant’s arguments filed 06/02/2022 have been fully considered.
The rejections of claims 1-5 and 15-16 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more have been withdrawn in view of the amendment.

Regarding the rejections of claims 7-11 and 13-14 under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more, Applicant argues on page 16 that “the claim itself does not need to explicitly recite the improvement described in the specification" (see M.P.E.P. § 2106.05(a)).
Applicant’s arguments are not persuasive. M.P.E.P. § 2106.05(a) states that “the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. However, the claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel").” The Examiner urges the Applicant to amend independent claim 7 to include the steps of “the storage device applies the QoS attribute to the second stream” the invention that provide the improvement, same as in independent claim 1.

Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US20160313943A1) and Zhang et al. (US20130268738A1).
ARGUMENT 1: First, Applicant argues on page 18 that Hashimoto describes each tier as being a separate storage device. If each tier is a separate storage device, then information about what resources one storage device might have would not seem relevant to what resources another storage device might have.
RESPONSE 1: Applicant’s arguments are not persuasive. Hashimoto discloses in para [0190] that in-drive tiering control is a function of enabling a first tier and a second to exist together in the same SSD; para [0191-0194, 0476] explains for each block in the storage device 2, the controller 14 can preset the writing method which should be applied to the block: the SLC block storing 1-bit data to each memory cell when data is to be written at a high speed is first tier; the MLC block storing 2-bit data to each memory cell when data is to be stored at a low cost is second tier.
Since the same SSD is divided into tiers, e.g. high speed blocks and low speed blocks (para [0191-0194, 0476]), Hashimoto discloses “receiving the information about the resource [block boundary information] on the storage device at the host” by showing in para [0318] the block boundary report provides the host 3 with block boundary information, e.g. high speed blocks and low speed blocks.

ARGUMENT 2: Second, Applicant argues on page 18 that Hashimoto does not appear to report anything back to the host.
RESPONSE 2: Applicant’s arguments are not persuasive. Hashimoto discloses “receiving the information about the resource [block boundary information] on the storage device at the host” by showing in para [0318] the host 3 transmits to the storage device 2 a command (get block boundary info command) to obtain block boundary information, e.g. high speed blocks and low speed blocks.

ARGUMENT 3: Fourth (Applicant skipped Third) Applicant argues on pages 18-19 that merely tagging storage devices as "high speed" or "large amount of storage" would not appear to teach or suggest reporting that there has been a partial allocation of a resource to the first stream. 
RESPONSE 3: Applicant’s arguments are not persuasive. Hashimoto discloses tagging blocks of storage devices as "high speed" would teach “a partial allocation of at least one of bandwidth or latency associated with a first stream” by showing in para [0237] a block B1 is allocated to stream #0; para [0194, 0476] shows the controller 14 can preset the writing method which should be applied to the block: the SLC block storing 1-bit data to each memory cell when data is to be written at a high speed.

ARGUMENT 4: Finally, Applicant argues on page 19 that "an amount of free space at a preferable latency" would be information about storage. Garbage collection would therefore seem to have nothing to do with information about how much latency might have been associated with a particular stream.
RESPONSE 4: Applicant’s arguments are not persuasive. Hashimoto explains in para [0120] garbage collection is an operation of reclaiming a free space in order to increase the number of free blocks of the flash memory 16. Para [0291] shows if the host 3 desires to write a certain stream at a preferable latency, the garbage collection operation secures a designated amount of exclusive free space, e.g. free blocks, at the preferable latency for the target stream. Therefore both free space and " preferable latency" are the resources in question. Hashimoto discloses “determining a Quality of Service (QoS) attribute [latency] for a second stream based at least in part on the information about the resource [free space and "latency"] on the storage device,” as in claim 1.

ARGUMENT 5:  Applicant argues on pages 21-22 the solution Zhang proposes is to provide different QoS control for different files. But if each file has different quality of service controls, then Zhang teaches away from the concept of sending a QoS attribute for the second stream to the storage device.
RESPONSE 5:  In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Hashimoto discloses in para [0158] that the host 3 associates data in the same file with the same stream. Therefore, a stream (associated with a file) in Hashimoto (para [0158]) is mapped to the data object (corresponding to file A) in Zhang (para [0035]). Zhang discloses in para [0079] the quality of service control corresponding to a data object is also applicable to the QOS corresponding to the stream.

ARGUMENT 6:  Regarding claim 3, Applicant argues on page 24 that Hashimoto fails to teach that the QoS attribute further includes a priority since the claim recites that the QoS attribute includes a priority, the priority is associated with the second stream, and not with any individual data (such as a file) that might be sent across the stream.
RESPONSE 6: Applicant’s arguments are not persuasive. As discussed in RESPONSE 5, a stream in Hashimoto (para [0291]) is mapped to a file in Zhang (para [0035]). Zhang discloses “the QoS attribute further includes a priority” by showing in para [0059] shows QoS control policy includes: “a priority of data object file A, e.g. stream A, is high”.

ARGUMENT 7:  Regarding claim 4, Applicant argues on page 24 that Zhang fails to teach sending a second QoS attribute for the second stream from the host to the storage device.
RESPONSE 7: Applicant’s arguments are not persuasive. As discussed in RESPONSE 5, a stream in Hashimoto (para [0291]) is mapped to a data object (file) in Zhang (para [0035]). Zhang discloses “sending a second QoS attribute for the second stream from the host to the storage device” by showing in para [0003] the access to each object, e.g. each stream, has different quality of service, for example, different bandwidth and different delays.

ARGUMENT 8:  Regarding claim 5, Applicant argues on page 25 that Hashimoto fails to teach requesting device capabilities of the storage device and receiving the device capabilities of the storage device.
RESPONSE 8: Applicant’s arguments are not persuasive. Hashimoto discloses “requesting device capabilities [high speed or low speed blocks] of the storage device; and receiving the device capabilities of the storage device” by showing in para [0174] the host 3 requests and receives Block boundary report to have block boundary information; para [0190, 0476] shows that each of blocks is configurable as high speed or low speed (low cost).

ARGUMENT 9:  Regarding claim 6, Applicant argues on page 26 that Hashimoto fails to teach the storage device may process the requests based at least in part on the QoS attribute for the second stream.
RESPONSE 9: Applicant’s arguments are not persuasive. Hashimoto discloses in [Abstract] the memory controller is configured to associate one or more physical blocks to each of a plurality of stream IDs; para [0195] further explains that the controller 14 of the storage device 2 employs the writing method designated by the tier attribute. Therefore Hashimoto discloses “the storage device may process the requests based at least in part on the QoS attribute [tier attribute] for the second stream,” as in claim 6.

ARGUMENT 10:  Regarding claim 14, Applicant argues on page 27 that Feldman fails to teach that the storage device processes the first request and the second request out of order. 
RESPONSE 10: Applicant’s argument is not clear. Feldman discloses the language of the claim “the storage device processes the first request and the second request out of order” by showing in para [0042] allocation may occur out of order.

As to any argument not specifically addressed, they are the same as those discussed above.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter “the first stream includes at least a first file and a second file; and the second stream includes at least a third file and a fourth file” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the specification does not seem to describe a stream that is associated with any file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 7-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US20160313943A1) and Zhang et al. (US20130268738A1).
Regarding claim 1, Hashimoto discloses a method, comprising (para [0213] shows advanced multi stream control is a function of enabling a plurality of namespaces and a plurality of streams to be present together in the storage device 2; para [0098] shows a stream is equivalent to an extended namespace): 
requesting information [Block Boundary Report] about a resource on a storage device by a host ([Abstract] shows the memory controller is configured to associate one or more physical blocks to each of a plurality of stream IDs; para [0174] shows the host 3 requests Block boundary report to have block boundary information),
the information identifying a partial allocation of at least one of bandwidth [high speed] or latency associated with a first stream (para [0237] shows a block B1 is allocated to stream #0 of stream ID=0; a block B2 is allocated to stream #1 of stream ID=1; para [0190-0194, 0476] shows for each block in the storage device 2, the controller 14 can preset the writing method which should be applied to the block: the SLC block storing 1-bit data to each memory cell when data is to be written at a high speed is first tier; the MLC block storing 2-bit data to each memory cell when data is to be stored at a low cost is second tier),
the resource including at least one of bandwidth or latency (para [0190] shows a first tier corresponding to a storage device at a high speed; para [0450] shows the tier manager 141 periodically monitors amount of free blocks of the storage device 2 as upper tier; para [0291] shows an amount of free space at a preferable latency); 
receiving the information about the resource on the storage device at the host (para [0318] shows the block boundary report provides the host 3 with block boundary information); 
determining a Quality of Service (QoS) attribute for a second stream based at least in part on the information about the resource on the storage device (para [0288] shows a target stream for which the free space should be secured; para [0572] shows the function of QoS in namespace level enables a desired amount of exclusive free space to be allocated to the appropriate namespace or stream; para [0450] shows the tier manager 141 periodically monitors amount of free blocks of the storage device 2 as upper tier; para [0291] shows the controller 14 of the storage device 2 to secure a designated amount of exclusive free space for the target stream at a preferable latency), 
the QoS attribute one of a minimum bandwidth [lowest speed] of the storage device, a maximum bandwidth [highest speed] of the storage device, or a maximum latency of the storage device (para [0209] shows the function of QoS in namespace level can assure a necessary minimum performance for each stream (or each namespace); para [0194] shows when data is to be written at a high speed, the host 3 may designate the tier attribute corresponding to high speed storage; para [0291] shows if the host 3 desires to write a predetermined amount of data corresponding to a certain namespace or a certain stream at a preferable latency, the designated amount of free space is secured before the maximum time (e.g. maximum latency) elapses), 
wherein the storage device applies the QoS attribute to the second stream (para [0194, 0476] shows for each block in the storage device 2, the controller 14 can preset the writing method which should be applied to the block: the SLC block storing 1-bit data to each memory cell when data is to be written at a high speed, the MLC block storing 2-bit data to each memory cell when data is to be stored at a low cost.)

Hashimoto discloses the host 3 to execute fine QOS control of the storage devices 2 (para [0097]) but fails to teach the host sending the QoS attribute for the second stream from the host to the storage device. 
However Zhang, in an analogous art ([Abstract] shows controlling quality of service of a storage system), discloses: 
the host sending the QoS attribute from the host to the storage device (para [0030] shows a data object refers to any address-designated area accessed by a certain application program, or a certain file/directory, and may be configured specifically according to user requirements; para [0003] shows the access to each object has different quality of service, for example, different bandwidth and different delays; para [0079] shows the host 71 is further configured to send a quality of service control instruction corresponding to the data object to the storage device, where the quality of service control instruction is obtained by the host according to the storage address corresponding to the data object; para [0035] shows for example, a data object selected by the user is file A, data of file A is stored in an address space a˜b. The storage device can perform QoS control for the address space a˜b only.)
Hashimoto discloses in para [0158] that the host 3 associates data in the same file with the same stream. Therefore, a stream (associated with a file) in Hashimoto (para [0158]) is mapped to the data object (corresponding to file A) in Zhang (para [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Hashimoto with the teaching of Zhang in order to perform QoS control for specific address space, e.g. specific stream, but does not need to perform the QoS control on all addresses, thereby saving system resources of the storage system (Zhang; para [0035]).

Regarding claim 2, Hashimoto-Zhang as applied to claim 1 discloses:
requesting information about resource on a storage device includes requesting the information about resource on a Solid State Drive (SSD) (Hashimoto; para [0216] shows tiering control may also be applied to SSD in which both a plurality of namespaces and a plurality of streams are provided; para [0174] shows the host 3 requests Block boundary report to have block boundary information); 
receiving the information about the resource on the storage device includes receiving the information about the resource on the SSD (Hashimoto; para [0237] shows a block B1 is allocated to stream #0 of stream ID=0; a block B2 is allocated to stream #1 of stream ID=1); and 
sending the QoS attribute for the second stream to the storage device includes sending the QoS attribute for the second stream to the SSD (Zhang; para [0079] shows the host 71 is further configured to send a quality of service control instruction corresponding to the data object, e.g. stream, to the storage device.)

Regarding claim 3, Hashimoto-Zhang as applied to claim 1 discloses the QoS attribute further includes a priority (Zhang; para [0059] shows QoS control policy includes: “a priority of file A, e.g. stream A, is high”.)

Regarding claim 4, Hashimoto-Zhang as applied to claim 1 discloses sending the QoS attribute for the second stream from the host to the storage device includes sending a second QoS attribute for the second stream from the host to the storage device (Zhang; para [0003] shows the access to each object, e.g. each stream, has different quality of service, for example, different bandwidth and different delays; para [0079] shows the host 71 is further configured to send a quality of service control instruction corresponding to the data object to the storage device, where the quality of service control instruction is obtained by the host according to the storage address corresponding to the data object.)

Regarding claim 5, Hashimoto-Zhang as applied to claim 1 discloses: 
requesting information about resource on a storage device includes requesting device capabilities of the storage device; and receiving the information about the resource on the storage device includes receiving the device capabilities of the storage device (Hashimoto; para [0174] shows the host 3 requests and receives Block boundary report to have block boundary information; para [0194] shows when data is to be written at a high speed, the host 3 may designate the tier attribute.)

Regarding claim 6, Hashimoto-Zhang as applied to claim 1 discloses: 
opening the second stream (Hashimoto; para [0269] shows the open stream command 45 is a command to open a new stream);
sending requests for the second stream from the host to the storage device (Hashimoto; para [0194] shows when data is to be written at a high speed, the host 3 may designate the tier attribute); and 
closing the second stream (Hashimoto; para [0271] shows the close stream command 46 is a command to close the opened stream),
 wherein the storage device may process the requests based at least in part on the QoS attribute for the second stream (Hashimoto; para [0194] shows when data is to be written at a high speed, the host 3 may designate the tier attribute; para [0291] shows if the host 3 desires to write a predetermined amount of data corresponding to a certain namespace or a certain stream at a preferable latency, the designated amount of free space is secured before the maximum time elapses, e.g. maximum latency.)

Regarding claim 7, Hashimoto discloses an article, comprising a tangible storage medium (para [0731]), 
the tangible storage medium having stored thereon non-transitory instructions that, when executed by a machine, result in (para [0213] shows advanced multi stream control is a function of enabling a plurality of namespaces and a plurality of streams to be present together in the storage device 2; para [0098] shows a stream is equivalent to an extended namespace): 
requesting information [Block Boundary Report] about a resource on a storage device by a host ([Abstract] shows the memory controller is configured to associate one or more physical blocks to each of a plurality of stream IDs; para [0174] shows the host 3 requests Block boundary report to have block boundary information),
the information identifying a partial allocation of the resource associated with a first stream (para [0237] shows a block B1 is allocated to stream #0 of stream ID=0; a block B2 is allocated to stream #1 of stream ID=1; para [0190-0194, 0476] shows for each block in the storage device 2, the controller 14 can preset the writing method which should be applied to the block: the SLC block storing 1-bit data to each memory cell when data is to be written at a high speed is first tier; the MLC block storing 2-bit data to each memory cell when data is to be stored at a low cost is second tier),
the resource including at least one of bandwidth or latency (para [0190] shows a first tier corresponding to a storage device at a high speed; para [0450] shows the tier manager 141 periodically monitors amount of free blocks of the storage device 2 as upper tier; para [0291] shows an amount of free space at a preferable latency); 
receiving the information about the resource on the storage device at the host (para [0318] shows the block boundary report provides the host 3 with block boundary information); 
determining a Quality of Service (QoS) attribute for a second stream based at least in part on the information about the resource on the storage device (para [0288] shows a target stream for which the free space should be secured; para [0572] shows the function of QoS in namespace level enables a desired amount of exclusive free space to be allocated to the appropriate namespace or stream; para [0450] shows the tier manager 141 periodically monitors amount of free blocks of the storage device 2 as upper tier; para [0291] shows the controller 14 of the storage device 2 to secure a designated amount of exclusive free space for the target stream at a preferable latency), 
the QoS attribute one of a minimum bandwidth [lowest speed] of the storage device, a maximum bandwidth [highest speed] of the storage device, or a maximum latency of the storage device (para [0209] shows the function of QoS in namespace level can assure a necessary minimum performance for each stream (or each namespace); para [0194] shows when data is to be written at a high speed, the host 3 may designate the tier attribute corresponding to high speed storage; para [0291] shows if the host 3 desires to write a predetermined amount of data corresponding to a certain namespace or a certain stream at a preferable latency, the designated amount of free space is secured before the maximum time (e.g. maximum latency) elapses.)

Hashimoto discloses the host 3 to execute fine QOS control of the storage devices 2 (para [0097]) but fails to teach the host sending the QoS attribute for the second stream from the host to the storage device. 
However Zhang, in an analogous art ([Abstract] shows controlling quality of service of a storage system), discloses: 
the host sending the QoS attribute from the host to the storage device (para [0030] shows a data object refers to any address-designated area accessed by a certain application program, or a certain file/directory, and may be configured specifically according to user requirements; para [0003] shows the access to each object has different quality of service, for example, different bandwidth and different delays; para [0079] shows the host 71 is further configured to send a quality of service control instruction corresponding to the data object to the storage device, where the quality of service control instruction is obtained by the host according to the storage address corresponding to the data object; para [0035] shows for example, a data object selected by the user is file A, data of file A is stored in an address space a˜b. The storage device can perform QoS control for the address space a˜b only.)
Hashimoto discloses in para [0158] that the host 3 associates data in the same file with the same stream. Therefore, a stream (associated with a file) in Hashimoto (para [0158]) is mapped to the data object (corresponding to file A) in Zhang (para [0035]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Hashimoto with the teaching of Zhang in order to perform QoS control for specific address space, e.g. specific stream, but does not need to perform the QoS control on all addresses, thereby saving system resources of the storage system (Zhang; para [0035]).

Regarding claims 8-13, claims 8-13 are directed to an article, comprising a tangible storage medium. Claims 8-13 require limitations that are similar to those recited in the method claims 2-6 and 15 to carry out the method steps.  And since the references of Hashimoto-Zhang combined teach the method including limitations required to carry out the method steps, therefore claims 8-13 would have also been obvious in view of the method disclosed in Hashimoto-Zhang combined.

Regarding claim 15, Hashimoto-Zhang as applied to claim 1 discloses: 
sending a first request associated with the first stream from the host to the storage device; sending a second request associated with the second stream from the host to the storage device; receiving a first response to the second request from the storage device at the host; and receiving a second response to the first request from the storage device at the host (Hashimoto; para [0269] shows the open stream command 45 is a command to open a new stream. When the host 3 transmits the open stream command 45 to the storage device 2, the controller 14 of the storage device 2 executes processing to open a new stream. In this case, the controller 14 allocates a new stream ID different from stream IDs of currently opened streams, to the newly opened stream (step S3).)

	Regarding claim 17, Hashimoto-Zhang as applied to claim 7 discloses the information identifies the partial allocation of the at least one of bandwidth or latency associated with the first stream (Hashimoto; para [0174] shows the host 3 requests Block boundary report to have block boundary information; para [0237] shows a block B1 is allocated to stream #0 of stream ID=0; a block B2 is allocated to stream #1 of stream ID=1; para [0194, 0476] shows for each block in the storage device 2, the controller 14 can preset the writing method which should be applied to the block: the SLC block storing 1-bit data to each memory cell when data is to be written at a high speed, the MLC block storing 2-bit data to each memory cell when data is to be stored at a low speed, low cost.)

	Regarding claim 18, Hashimoto-Zhang as applied to claim 7 discloses the storage device applies the QoS attribute to the second stream (Hashimoto; para [0194] when data is to be written at a high speed, the host 3 may designate the tier attribute; [Abstract] shows the memory controller is configured to associate one or more physical blocks to each of a plurality of stream IDs, and para [0195] further explains that the controller 14 of the storage device 2 writes the data to the flash memory 16 by employing the writing method designated by the tier attribute.)

Regarding claim 19, Hashimoto-Zhang as applied to claim 7 discloses the first stream includes at least a first file and a second file; and the second stream includes at least a third file and a fourth file (Hashimoto; para [0158] shows the host 3 associates data in the same file with the same stream. Zhang; para [0031] shows an IO target may be one file or multiple files.)

Claims 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto and Zhang, further in view of Feldman et al. (US20160019156A1).
Regarding claims 14 and 16, Hashimoto-Zhang as applied to claims 7 and 15 fails to teach the storage device processes the first request and the second request out of order.
However Feldman, in an analogous art (para [0004] shows a data storage device system), discloses the storage device processes the first request and the second request out of order (para [0028] shows that a number of access requests made to a certain part of the media per unit time; para [0042] shows after sizing of allocation units is performed, the allocation units are allocated in an allocation operation 310. Allocation may occur out of order. Data is then stored in a band, or the allocation units, in a storing operation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Hashimoto-Zhang with the teaching of Feldman in order to select allocation units based on a best fit policy (Feldman; para [0041]).

	Regarding claim 20, Hashimoto-Zhang-Feldman as applied to claim 14 discloses the first request includes a first read request; and the second request includes a second read request (Hashimoto; para [0303] shows the host 3 transmits a command such as the write command or the read command to the storage device.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN DOAN whose telephone number is (571)270-0162. The examiner can normally be reached Monday - Friday 8am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN DOAN/Primary Examiner, Art Unit 2442